Opinion by
Sullivan, J.
While it appeared that the petitioners failed to take such steps prior to entry as ordinarily would justify a finding that they were without intention to defraud the revenues, the court was of the opinion that the good faith and honest intentions of the petitioners were demonstrated by their *543action in promptly notifying the appraiser as soon as knowledge was obtained of the foreign-market value. The petition was therefore granted.
Brown, J., concurred in the conclusion.